COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  TERESA CORRAL-LERMA,                            §               No. 08-17-00201-CV
  Appellant,                                      §                 Appeal from the
  v.                                              §               120th District Court
  BORDER DEMOLITION &                             §             of El Paso County, Texas
  ENVIRONMENTAL, INC., as a
  Corporation, RAUL SOLIS, Individually,          §                 (TC# 2009-2631)
  and BONNIE SOLIS, Individually,
                                                  §
  Appellees.

                                        JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss after abatement

of the appeal and concludes the motion should be granted and the appeal should be dismissed, in

accordance with the opinion of this Court. We therefore dismiss the appeal with prejudice. We

further order that each party pay their own costs of appeal. This decision shall be certified below

for observance.

       IT IS SO ORDERED THIS 29TH OF NOVEMBER, 2021.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.